                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   MARK C. MORELOCK,                               )
                                                   )
                    Plaintiff,                     )
                                                   )
   v.                                              )        No.:       1:18-CV-76-DCLC-CHS
                                                   )
   MS. RICHARDSON and                              )
   MCMINN COUNTY,                                  )
                                                   )
                    Defendants.                    )

                                       JUDGMENT ORDER

         For the reasons expressed in the memorandum opinion filed herewith, Defendants’ motion

  for summary judgment [Doc. 69] is GRANTED, and this pro se prisoner’s complaint is

  DISMISSED WITH PREJUDICE. Because the Court CERTIFIED in the memorandum

  opinion that any appeal taken from this decision would not be taken in good faith, should Plaintiff

  file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. §

  1915(a)(3); Fed. R. App. P. 24.

         The Clerk is DIRECTED to close this case.

         SO ORDERED.

                                                       s/Clifton L. Corker
                                                       United States District Judge




  ENTERED AS A JUDGMENT
  /s/ John L. Medearis
  CLERK OF COURT




Case 1:18-cv-00076-DCLC-CHS Document 79 Filed 07/20/20 Page 1 of 1 PageID #: 280
